Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.1 Page 1 of 10




                                                            21-MJ-2769




                                         Barbara L. Major
                                         Xxxxxxxxxxxxxxx
  Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.2 Page 2 of 10




                              ATTACHMENT A-1

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black Google Phone
      Seizure No. 2021250600009401-003
      (“Target Device”)

The Target Device is currently in the possession of Homeland Security
Investigations, located at 2055 Sanyo Ave. Suite 120. San Diego, CA 92154
  Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.3 Page 3 of 10




                                ATTACHMENT B
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A-1
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of September 26, 2020 , up to and including October 26, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.4 Page 4 of 10
Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.5 Page 5 of 10
Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.6 Page 6 of 10
Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.7 Page 7 of 10
Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.8 Page 8 of 10
Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.9 Page 9 of 10
Case 3:21-mj-02769-BLM Document 1 Filed 07/08/21 PageID.10 Page 10 of 10




          Xxxxxxxxxxxxxxxxxx   Barbara L. Major
